Citation Nr: 1423192	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  04-23 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for a skin disability, to include due to exposure to herbicides and/or secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to March 12, 2004 for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Michael D.J. Eisenberg, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1971 to June 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

This case was previously before the Board in July 2009, March 2011, and April 2013.  The case has now been returned to the Board for further appellate action.

The Veteran appealed the Board's July 2009 decision to the Court of Appeals for Veterans Claims (Court).  In a November 2010 order, the Court vacated the Board's decision and returned the case to the Board. 

In April 2009, the Veteran testified before an Acting Veterans Law Judge, and a transcript of that hearing is associated with the claims file.  He subsequently retired from the Board and the Veteran was offered the opportunity for another hearing.  In March 2014, the Veteran testified before the undersigned, and a transcript of that hearing has also been associated with the Veteran's claims file.  

The issue of entitlement to an effective date prior to March 12, 2004 for PTSD is REMANDED.


FINDING OF FACT

The Veteran's preexisting acne was aggravated by active service.
CONCLUSION OF LAW

Acne was aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he experiences a skin disability as a result of his active service.  Specifically, he has stated that his skin disability is due to exposure to herbicide while in active service in Udorn Air Force Base, Taiwan, and/or secondary to his service-connected PTSD.  He also argues that any preexisting skin disability he might have experienced was aggravated by his active service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).   Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

When determining whether a disability or disease was incurred in service, or preexisted service, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment into service, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2013).  

A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).  Temporary flare-ups of a pre-existing disorder during service, without evidence of a worsening of the underlying condition, do not constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).  

Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  Once the presumption of soundness has attached, VA holds the burden of proving by clear and unmistakable evidence that both (1) the Veteran's disease or injury pre-existed service, and (2) that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2013).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  Vanerson v. West, 12 Vet. App. 254 (1999) (clear and convincing burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an onerous evidentiary standard, requiring that the no-aggravation result be undebatable.  Cotant v. West, 17 Vet. App. 116 (2003). Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing disability.  Wagner v. Principi, 370 F.3d 1089   (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002 & Supp. 2013).

The Veteran's March 1971 entrance examination shows that he had cystic acne when he entered service, and his February 1975 separation examination shows that he continued to experience cystic acne.  His service medical records (SMRs) show that he was regularly treated for his skin disability while in active service, and that he was placed on several physical profiles between June 1972 and June 1975 for his skin disability.

The Veteran's SMRs contain records of continuous treatment for the Veteran's skin disability, which fluctuated from mild to severe.  The treatment for it consisted of antibiotics, topical ointments, and other medications.  In November 1973, the examining physician stated that the Veteran's skin disability was so severe that there was consideration of discharging him due to the condition.  A note in the February 1974 SMRs related that the Veteran's skin disability flare-up was so severe that it required him to go on leave.  The Veteran experienced scattered lesions on his chest and back in the end of July 1974, while his face was improved - in contrast, at the beginning of July 1974, the Veteran's chest and back were free of lesions, while his face lesions were severe.  The Veteran frequently failed to respond to medical treatment for his skin disability. The examiner who performed the February 1975 separation examination noted that the Veteran had some acne scarring on his trunk and face and currently had one pustule on his sternum.      

The Veteran's claimed disability clearly and unmistakably existed, in one form or another, before the Veteran entered service - the Veteran's March 1971 entrance examination contains a notation of the fact that he had moderate to severe acne on his chest, back, and face.  The second step of the inquiry is, then, whether the Veteran's pre-existing skin disability was aggravated by service.   

The Board finds that it has not been shown by clear and unmistakable evidence that the Veteran's skin disability was not aggravated by service.  While in active service, the Veteran progressed from having moderate to severe acne to experiencing a skin disability that occasionally prevented him from performing his work duties, and was severe enough for the medical personnel to consider discharging him.  While it is true that the Veteran's skin disability was at times termed "mild" during his active service, it was never in remission, and always appeared to increase in severity after a short period of time.  In short, there was definite aggravation of the Veteran's skin disability while he was in active service. 

The claims file is replete with post-separation medical treatment records, examinations, medical opinions, lay statements, and photographs documenting the Veteran's skin disability.  The Veterans' medical records stem from both VA and private sources.  The records speak to the Veteran's face, chest, back, and groin areas as being affected by his skin disability.  The Veteran has reported that he experiences periodic and recurrent boils which fill with pus, bleed, and hurt.  For the sake of brevity, the Board notes that the Veteran's skin disability has been variously characterized as chronic cystic acne and chloracne.  In addition, the Veteran has received diagnoses which confirm that he experiences several separate and distinct skin disabilities - chloracne, chronic cystic acne, pseudofolliculitis (for which the Veteran is service-connected), hidradentitis, and extensive scarring.   

The Board notes that one medical opinion, that of the May 2007 VA examiner, states that the Veteran's skin disability was not aggravated by service beyond the normal progression of the disease and, rather, followed the normal progression of the disease.  In contrast, a December 2010 letter from a private examiner, who had treated the Veteran for his skin disability for many years, opined that the Veteran's skin disability, in its current state, more likely than not developed in service.  

In viewing the clinical reports and opinions, and considering the Veteran's statements and testimony, the Board finds that the evidence pertaining to the Veteran's acne is in relative equipoise.  Resolving reasonable doubt in his favor, the Board concludes the Veteran's acne was aggravated by his active service.  Hence, service connection is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for acne is granted, on the basis of aggravation.  


REMAND

At the March 2014 hearing, the Veteran's attorney was unsure whether the issue of entitlement to an effective date prior to March 12, 2004, for the grant of service connection for PTSD would be appealed to the Board.  The Board kept the record open for 30 days to give the Veteran's representative time in which to review the Veteran's claims file and address the issue in writing.

The Veteran's representative subsequently communicated to the Board that the issue would be appealed to the Board and that the Veteran wished to have a hearing on the issue.  Since the matter was not specifically discussed at the March 2014 hearing, the Veteran must be afforded the opportunity for another hearing before a Veterans Law Judge who would decide this appeal.  38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2013); 38 C.F.R. § 20.707 (2013). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference 
hearing at the RO, as appropriate.  After the hearing 
is scheduled, the claims file should be returned to the 
Board in accordance with the current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
Susan J. Janec
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

Department of Veterans Affairs


